George, J.
Plaintiffs sued in ejectment to recover the east half of lot of land No. 229, the south half of lot of land No. 230, and the north half of lot of land No. 231, in the 14th district of Decatur county, Georgia. At the conclusion of the evidence the court directed a verdict for the plaintiffs for the land in controversy. The defendants made a motion for new trial, which was granted, and the plaintiffs excepted. This case involves the same title, and substantially the same issues of law and fact, as th.e ease of Yeates v. Donalson, ante, 335. Held, that the evidence did not require a finding that plaintiffs were innocent purchasers without notice; that the evidence was issuable on the defense of duress interposed as to the deed from Mrs. A. Yeates to John' E. Donalson, plaintiffs’ ^grantor; and that this ease falls within the rule that the first grant of a new trial will not be disturbed unless the verdict was demanded by the law and evidence. Civil Code, § 6204. As to the south half of lot of land No. 230 (a part of the homestead) the ease is controlled by the decision in Yeates V. Donalson, supra.

Judgment affirmed.


All the Justices concur.

Ejectment. Before Judge Cox. Decatur superior court. December 29, 1916.
Erie M. Donalson and Pottle & Hofmayer, for plaintiffs.
A. E. Thornton and Pope & Bennet, for defendants.